PER CURIAM.
We construe the notice of appeal in this case, which was filed iri the lower tribunal on January 7, 2008, as being directed to the circuit court’s order ori appeal, rendered on December 3, 2007. Given the nature of the order for which review is sought, we sua sponte treat the notice of appeal as attempting to invoke the court’s certiorari jurisdiction. See Fla. R.App. P. 9.040(c); Surf Dweller Owner’s Ass’n, Inc. v. Phoenix Coatings, Inc., 799 So.2d 283 (Fla. 1st DCA 2001) (order o.f the circuit court sitting in its appellate capacity is properly reviewable by a petition for writ of certiorari). As would be the case with an appeal, a petition for writ of certiorari is required to be filed within 30 days of rendition of the order to be reviewed. See Fla. R.App. P. 9.100(c).’ Because petitioner’s notice of appeal was not filed within this period, we are constrained to dismiss this proceeding for lack of jurisdiction.
DISMISSED.
POLSTON, HAWKES, and THOMAS, JJ., concur.